RHESA HAWKINS BARKSDALE, Circuit Judge,
dissenting.
Notwithstanding my great admiration for my brethren in the majority, I respectfully disagree with their holding that the district court abused its discretion in imposing sanctions, pursuant to Rule 11 of the Federal Rules of Civil Procedure. Instead, I would hold that the district court acted within its considerable discretion in ruling that neither Paul S. Minor’s writ-request, nor his conduct during its execution, was objectively reasonable.
The majority quite properly labels Minor’s “intentional use of publicity for the purpose of embarrassing an adversary ... patently inappropriate”, Maj. Op. at 796-97, but leaves it to a state bar to consider. Instead, we should affirm the action taken by the district court, the entity in the best position to — and that must — supervise the conduct of attorneys appearing before it. Regretfully, the majority vacates proper sanctions against conduct that was not only intended to harass the defendant, but that was also a flagrant affront to the judicial process. Such conduct made a mockery of the rule of law.
I.
In May 1997, the district court entered an approximate $3.4 million judgment in favor of Minor’s clients against Kmart Corporation in an action arising out of heinous acts by two individuals not associated with Kmart: their horrific abduction of a mother and her daughter from a Kmart parking lot in Jackson, Mississippi, and the subsequent, even more horrific, rape of the mother. A jury found Kmart negligent, for failure to provide adequate parking lot security. See Whitehead v. Food Max of Miss., Inc., 163 F.3d 265 (5th Cir.1998).
That June, Kmart timely moved for a remittitur or, alternatively, for a new trial. In addition, under Rule 62(b) of the Federal Rules of Civil Procedure, it requested a stay of execution of judgment, pending resolution of its post-trial motions. The motions were denied in mid-August.
Three days later, Minor requested, and obtained, from the district court clerk a writ of execution for the judgment. Although the district court did not make a finding of fact on this point, Kmart asserts, and Minor does not dispute, that he notified the media about the forthcoming writ-execution. Thereafter, with invited media representatives present, Minor, accompanied by United States Marshals, entered the Kmart and began to execute on the *798judgment, by seizing currency in the store’s cash registers and its vault.
While at Kmart, Minor was interviewed by the media; subsequently, reports about the writ-execution, including Minor’s extremely intemperate statements, were, among other things, presented in at least three television newscasts. In those broadcast interviews, and even though it was only three days after denial of the new trial motion and significant time remained for Kmart to file a notice of appeal and post a supersedeas bond, Minor: characterized Kmart’s actions as arrogant and outrageous and asserted it would not pay the judgment; charged his clients had been victimized twice by Kmart, once by being abducted there and once by Kmart’s not paying the judgment; and proclaimed he was there to ensure Kmart did what it was supposed to do.
While the writ-execution was in progress, and upon learning of Minor’s actions, the district court directed him to cease and desist and set a teleconference with the parties. During that conference, the district court directed Kmart to submit a supersedeas bond, which was later approved.
A few days after Minor’s attempted execution of judgment, Kmart moved for sanctions, pursuant to Rule 11. It asserted Minor violated a ten day stay of execution of judgment, claimed to be in effect pursuant to Rule 62(f) of the Federal Rules of Civil Procedure, which incorporates Rule 62(a) of the Mississippi Rules of Civil Procedure. Federal Rule 62(f) provides:
Stay According to State Law. In any state in which a judgment is a hen upon the property of the judgment debtor and in which the judgment debtor is entitled to a stay of execution, a judgment debt- or is entitled, in the district court held therein, to such stay as would be accorded the judgment debtor had the action been maintained in the courts of that state.
Fed. R. Civ. P. 62(f) (emphasis added). Mississippi Rule 62(a) provides in part:
Automatic Stay; Exceptions. Except as stated herein or as otherwise provided by statute or by order of the court for good cause shown, no execution shall be issued upon a judgment nor shall proceedings be taken for its enforcement until the expiration of ten days after the later of its entry or the disposition of a motion for a new trial.
Miss. R. Civ. P. 62(a) (emphasis added).
According to Kmart, because, under Mississippi Rule 62(a), a ten day stay is automatic in Mississippi state courts after disposition of a new trial motion, the application of that rule, through Federal Rule 62(f), resulted in such a stay for Kmart. It also asserted that Minor, without justification, appeared at the Kmart with the media and “orchestrated damage to Kmart, its business and goodwill”.
Minor responded that, following denial of the new trial motion, Kmart had not moved under Federal Rule 62(f) for the Mississippi Rule 62(a) automatic stay. Therefore, according to Minor, no stay had been in effect.
After reviewing the precedent regarding Rule 62(f), the district court ruled: a motion is not a prerequisite to such a stay; and Kmart was protected by it. Whitehead v. K Mart, No. 3:95-cv-827WS, at 14 (S.D. Miss. 31 Mar. 1999) (Whiteheadr-USDC). The district court concluded that Minor had failed to make a “reasonable inquiry into the law governing execution of judgments in the instant case”, and was, therefore, subject to sanction. Id. at 15. Regarding Minor’s collateral media-actions, the district court found: “It is clear ... that [Minor] was seeking to embarrass [Kmart] and call attention to himself as a *799tireless laborer of the bar attempting to obtain justice for his client when, in fact, there was no basis whatsoever in fact or in law for the actions taken on August 21, 1997”. Id. at 16-17.
As a result, Minor was ordered to pay Kmart approximately $8,000 — the attorney’s fees it incurred in opposing execution of judgment. Id. at 17. Although Kmart requested a public apology by Minor, the district court determined that publication of its sanctions opinion would suffice. Id. (Pending appeal of its ruling, that opinion has not been published.)
II.
The able majority errs in two critical respects: (1) deciding, as it does, whether a motion is required to trigger a stay under Rule 62(f) is unnecessary, because at issue is whether, pursuant to Rule 11, Minor’s actions were objectively reasonable in the light of then existing legal authority; and (2) the majority discounts Minor’s media-actions and leaves to a state bar the task entrusted to federal courts under Rule 11.
Rule 11 provides in pertinent part:
By presenting to the court (whether by signing, filing, submitting, or later advocating) a pleading, written motion, or other paper, an attorney ... is certifying that to the best of the person’s knowledge, information, and belief, formed after an inquiry reasonable under the circumstances,—
(1) it is not being presented for any improper purpose, such as to harass or to cause unnecessary delay or needless increase in the cost of litigation; [and]
(2) the claims, defenses, and other legal contentions therein are warranted by existing law or by a nonfrivolous argument for the extension, modification, or reversal of existing law or the establishment of new law....
Fed. R. Civ. P. 11(b) (emphasis added). Each obligation must be satisfied; violation of either justifies sanctions. See, e.g., Walker v. City of Bogalusa, 168 F.3d 237, 241 (5th Cir.1999). And, in reviewing compliance vel non with each obligation, “the standard under which an attorney is measured is an objective, not subjective, standard of reasonableness under the circumstances”. Childs v. State Farm Mut. Auto. Ins. Co., 29 F.3d 1018, 1024 (5th Cir.1994).
The imposition of Rule 11 sanctions is reviewed for an abuse of discretion. E.g., Lulirama Ltd., Inc. v. Axcess Broad. Servs., Inc., 128 F.3d 872, 884 (5th Cir.1997). “This standard is necessarily deferential because, based on its ‘[f]amiliar[ity] with the issues and litigants, the district court is better situated than the court of appeals to marshal the pertinent facts and apply the fact-dependent legal standard mandated by Rule 11.’” Id. (quoting Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 402, 110 S.Ct. 2447, 110 L.Ed.2d 359 (1990); emphasis added). Accordingly, as the majority recognizes, we owe “great deference” to the sanctions order. Maj. Op. at 793.
The nature of sanctions authorized by Rule 11 reflects the considerable discretion vested in the district court:
A sanction imposed for violation of this rule shall be limited to what is sufficient to deter repetition of such conduct or comparable conduct by others similarly situated. Subject to the limitations in subparagraphs (A) and (B), the sanction may consist of, or include, directives of a nonmonetary nature, an order to pay a penalty into court, or, if imposed on motion and warranted for effective deterrence, an order directing payment to the movant of some or all of the reason*800able attorneys’ fees and other expenses incurred as a direct result of the violation.
Fed. R. Civ. P. 11(c)(2) (emphasis added). As noted, sanctions are appropriate for violation of either of the above-quoted Rule 11 obligations.
A.
The majority deals primarily with whether, under Federal Rule 62(f), a motion is necessary to trigger the Mississippi Rule 62(a) automatic stay. Because resolution of this issue is unnecessary, a large part of the majority opinion is dictum. Under Rule 11, in
assessing an attorney’s legal claims, this court has held that he need not provide an absolute guarantee of the correctness of the legal theory advanced in the papers he files. Rather, the attorney must certify that he has conducted reasonable inquiry into the relevant law. Then, regardless of whether the attorney’s view of the law is erroneous, sanctions can be imposed only if his position can fairly be said to be unreasonable from the point of view of both existing law and its possible extension, modification, or reversal.
FDIC v. Calhoun, 34 F.3d 1291, 1296 (5th Cir.1994) (internal quotation marks and citations omitted). Accordingly, we should focus on: whether Minor undertook a reasonable inquiry into authority regarding Rule 62(f); and, if he did, whether his actions were objectively reasonable.
In a supplemental affidavit in opposition to the sanctions motion, Minor states he undertook an inquiry into the applicability of Rule 62(f) and determined, under Van Huss v. Landsberg, 262 F.Supp. 867 (W.D.Mo.1967), and 11 WRIght, Miller & KaNE, Federal Practice & Procedure § 2907 (1995), that, because Kmart had not filed a motion seeking a stay under Rule 62(f), no stay was in effect. He also stated he “relied on the fact that [, when it had earlier moved for a new trial,] Kmart had requested a stay under Fed.R.Civ.P. 62(b), which was unnecessary if Kmart believed that it was automatically entitled to a stay under Rule 62(f), and was inconsistent with any claim to a Rule 62(f) stay”.
Minor’s rebanee on Van Huss was not objectively reasonable. There, the district court’s observation that the defendant should have filed a stay request with the court is, as Minor admits, dictum. In Van Huss, subsequent to a new trial denial, the defendant never requested a stay of execution of judgment. The plaintiff then requested a writ of execution and “caused summons of garnishee to be issued and served”. 262 F.Supp. at 868. The defendant moved to quash, asserting that, under Rule 62(f) and Missouri law, he was entitled to a stay. Id. at 868-69.
The district court observed that “the defendant should have filed with the court ... a request for a stay under the provisions of Rule 62(f) if he sought that rule’s protection.... But, without determining the question of the necessity of such a motion, this Court wih rule on the merits of this motion to quash”. Id. at 869 (emphasis added). Here, the district court correctly noted that, “when [the Van Huss court] expressed [its] personal bebef that a motion should be made before one may seek a stay under Rule 62(f), [the court] was not stating as a matter of law what Rule 62(f) requires”. Whiteheadr-USDC, at 8.
Likewise, Minor’s rebanee on 11 Wright, Miller & Kane, Federal Practice & Prooe-dure § 2907 (1995) did not provide an objectively reasonable basis for his conduct. That treatise merely advises: “Even though the stay may be automatic in state practice, in federal court a party who seeks the protection of a stay under *801Rule 62(f) should file with the court ... the request for the stay”. Id. (emphasis added). It goes without saying that the use of the term “should” does not convey to the objectively reasonable reader that a motion is required. Instead, this language conveys the message that filing a motion is a prudent course of action. Furthermore, for this proposition, the treatise relies upon the Van Huss dictum.
Turning to other authorities now relied upon by Minor and the majority, Minor looks to Moses v. K-Mart Corp., 922 F.Supp. 600 (S.D.Fla.1996), rev’d in part, 136 F.3d 140 (11th Cir.1998), where the district court approved a judgment creditor’s execution of a judgment prior to approval of a supersedeas bond. Although Minor cited Moses in his response to the sanctions motion and in his initial affidavit in support of that response, he did not list Moses in his supplemental affidavit as authority upon which he relied in seeking the writ.
Nevertheless, as Minor admits, Moses does not address the requirements of Rule 62(f). Moreover, Moses is distinguishable. There, the judgment creditor waited three months after the stay of execution had expired and informed the district court it was seeking to execute judgment. Id. at 601-02. In contrast, Minor waited only three days after the new trial denial, at which point, according to Minor, any stay expired; and, other than the writ-request to the court clerk, Minor did not disclose to the district court his intentions to execute on that judgment.
Any reliance by Minor on White v. Phillips, 88 F.R.D. 263 (N.D.Ga.1980), was also objectively unreasonable. Although Minor now relies upon White, he did not cite it in either his response to the sanctions motion or in his initial affidavit; and, consistent with his treatment of Moses, he did not cite White in his supplemental affidavit as authority upon which he relied in seeking the writ.
In any event, the judgment creditor in White moved, pursuant to Federal Rule 62(a), that the judgment debtor be required to post a supersedeas bond. According to the creditor, an appellee creditor, under Georgia law, may obtain an order requiring an appellant debtor to post bond. The court concluded that Federal Rule 62(a) was not applicable, but that Federal Rule 62(f) was. It ruled, however, that the debtor did not have to post bond because he had not moved for a stay under Rule 62(f). And, it observed that Rule 62(f) “does not serve to automatically stay the execution of a judgment in the absence of a request for a stay by the appellant, even in a case such as the instant one in which under the state law a stay would be automatic”. Id. at 265. This language is dictum; at issue in White was whether the judgment debtor was required to move for a stay under Federal Rule 62(f) in order to be required to post bond, not whether a motion was required to qualify for an automatic stay granted by state law.
As noted, Minor also asserted in his supplemental affidavit that, because Kmart had moved for a stay under Federal Rule 62(b) when it had earlier moved for a new trial, such action was inconsistent with any belief that, post-denial of that motion, a stay existed pursuant to Federal Rule 62(f). Reliance upon this theory was not objectively reasonable either. Obviously, Emart’s utilizing an alternative method for securing a stay pending a ruling on its new trial motion did not operate to abandon a stay emanating from another source, such as Federal Rule 62(f), following the ruling.
Because of policy considerations concerning varying state law, the majority concluded a motion is required to trigger Federal Rule 62(f) because the converse would be “unwise and inappropriate and *802[it] therefore decline[d] to impose such a heavy and unnecessary burden upon our brethren in the district courts”. Maj. Op. at 794. But, surely, such burden-shifting considerations are not part of the decisional calculus for an attorney seeking to comply with Rule 11. In short, what the majority observes is quite true: there is no clear authority that a motion under Federal Rule 62(f) is not necessary to trigger the Mississippi Rule 62(a) automatic stay. Id. at 795-96. But, the converse is also true: there is no authority that a motion is required.
Therefore, the objectively reasonable course of action would have been to have sought clarification from the district court. This is because of: (1) the lack of an express motion requirement in Rule 62(f); (2) the uncertain nature of the law regarding Rule 62(f); and (3) the clear language of Mississippi Rule 62(a) that, at least in Mississippi courts, there is an automatic ten day stay of execution from the date of a new trial motion denial.
Accordingly, Minor’s writ-request was not objectively reasonable and warrants the imposition of Rule 11 sanctions. Restated, the district court did not abuse its discretion in awarding sanctions on that basis.
B.
As discussed, the district court had another, independent basis for the award: its finding that Minor’s conduct during the attempted writ-execution was “for [a proscribed] improper purpose”, see Fed. R. Crv. P. 11(b)(1): harassing Kmart. For this point, Minor’s attempted execution of judgment is not the issue; his underlying “improper purpose” is. Again, his conduct is subject to a standard of objective reasonableness. See Childs, 29 F.3d at 1024.
The majority concludes
that any embarrassment suffered by Kmart as a result of Minor’s methodology in executing the judgment at the store is insufficient to justify sanctions under Rule 11. Minor sought to execute on a final judgment for his client. He appropriately sought and obtained a Writ of Execution in accordance with the federal rules. Absent exceptional circumstances, the court should not read an ulterior motive into a document filed for a legitimate purpose....
Maj. Op. at 796 (emphasis added). It then states that, while it does not condone Minor’s actions, and while, in fact, those actions were “patently inappropriate”, any discipline should flow from a state bar. Id.
The majority’s “exceptional circumstances” exception is present here. Minor’s conduct is precisely the type Rule 11 is designed to address and remedy; and the district court’s fact-based determination that the writ-request was for the purpose of harassing Kmart, as evidenced by the totally unnecessary and collateral media-play, is entitled to great deference.
Certainly, that finding was not clearly erroneous. It was against the backdrop of earlier improper actions by Minor during trial. For example, the district court had sanctioned him $1,000 for failing, when an objection was made, to respond to the court, rather than to opposing counsel, despite the court’s instructions to Minor to do so. See Whitehead, 163 F.3d at 277 n. 3.
The district court did not abuse its discretion. It spoke with counsel for the parties, including Minor, on the day of the incident and was, needless to say, in a far, far better position than we to rule on Rule 11 sanctions. Obviously, this is why we review its decision under a very deferential abuse of discretion standard.
*803HI.
For the foregoing reasons, I would hold the district court did not abuse its discretion in imposing Rule 11 sanctions. Because my esteemed brethren in the majority hold otherwise, I must respectfully dissent.
In any event, in the light of the majority’s conclusion that Minor’s “intentional use of publicity for the purpose of embarrassing an adversary is patently inappropriate” and is for a state bar to consider, Maj. Op. at 796-97, it is hoped that, at the very least, the district court will so refer this matter.